EXHIBIT 10.35A

 

AMENDED AND RESTATED PLEDGE AGREEMENT dated as of November 21, 2000 (this
“Agreement”), amending and restating that certain Pledge Agreement dated as of
March 23, 2000 (the “Original Agreement”), between RICHARD S. MILLER, an
individual (the “Pledgor”), and OPUS360 CORPORATION, a Delaware corporation (the
“Pledgee or Issuer”).

 

The Pledgor was the holder of an option (the “Option”) for the purchase of
shares of the Common Stock, par value $0.001 per share, of the Issuer (the
“Common Stock”), granted by the Issuer to the Pledgor pursuant to the terms and
conditions of the Amended and Restated Non-Statutory Option Agreement dated as
of February 2, 2000, between the Pledgor and the Issuer (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Option Agreement”). Capitalized terms used but not otherwise defined
herein have the respective meanings assigned to them in the Option Agreement.

 

Contemporaneously with the execution of the Original Agreement, on March 23,
2000, the Pledgor exercised the Option with respect to all of the Option 1
Shares covered thereby, being 200,000 fully vested shares of Common Stock (the
“Pledged Shares”), before giving effect to the then pending three-for-two split
of the Common Stock approved by the Board of Directors of the Issuer prior to
the date hereof, for an aggregate purchase price of $800,000.  In order to fund
(i) $790,00 of the aggregate purchase price of $800,000 being paid by the
Pledgor in connection with his exercise of the Option with respect to the
Pledged Shares and (ii) the Pledgor’s payment of the federal and state
withholding taxes (being $748,000) arising as a result of his exercise of the
Option, the Pledgor borrowed $1,538,000 (the “Original Loan”) from the Pledgee,
against the issuance by the Pledgor to the Pledgee of a secured, full-recourse,
interest-bearing promissory note dated the date hereof in the aggregate
principal amount of the Loan (as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms, the “Prior Note”).

 

Subsequent to the execution and delivery of the Prior Note and the Original
Agreement, it was determined that Pledgor’s actual federal and state income tax
liability was in excess of $1,026,700.  Contemporaneously with the execution
hereof, Pledgor has borrowed an additional $278,700 (the “Additional Loan” and
together with the Original Loan, the “Loan”) to fund the additional tax
liability and has issued to Pledgee an amended and restated Promissory Note, in
the aggregate principal amount of the Loan to evidence the Loan (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Note”). The parties have therefore agreed to amend and
restate this Pledge Agreement to reflect certain changes to the terms of the
Loan and the pledge hereunder. Notwithstanding anything to the contrary
contained herein, the Pledgee’s recourse for the payment of the Secured
Obligations

 

--------------------------------------------------------------------------------


 

shall be limited to the Pledged Collateral hereunder and the Pledgee shall have
no recourse against any other assets of Pledgor for any amount due under the
Note.

 

As contemplated by the Note and to secure to the Pledgee the Pledgor’s due and
punctual payment and performance of his obligations under the Note and this
Agreement, the Pledgor is executing and delivering this Agreement to the
Pledgee.

 

In consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Issuer to make the Loan to the Pledgor,
the Pledgor and the Issuer hereby agree as follows:

 

1.     Pledge.

 

The Pledgor hereby pledges, hypothecates, assigns, transfers, sets over and
delivers unto the Pledgee, and grants to the Pledgee a first priority, perfected
security interest in, all of the Pledgor’s right, title and interest in, to and
under the following (collectively, the “Pledged Collateral”): (a) all of the
Pledged Shares; (b) any cash or other property (including securities) at any
time and from time to time receivable or otherwise distributable in respect of,
in exchange for, or in substitution of, any of the Pledged Shares or other
property referred to in this clause (b); and (c) any and all products and
proceeds of any of the foregoing, together with any and all other rights,
titles, interests, powers, privileges and preferences pertaining to said
property; provided, however, that the amount of any Distribution excluded,
pursuant to the Note, from a related Mandatory Prepayment (as such terms are
defined in the Note) shall not be so delivered.

 

2.     Obligations Secured.

 

This Agreement is made, and the security interest created hereby is granted to
the Pledgee, to secure the due and punctual payment and performance in full of
the following (collectively, the “Secured Obligations”): (a) all obligations of
the Pledgor under this Agreement; (b) all obligations due and payable under the
Note; and (c) any reasonable costs or expenses incurred by the Pledgee or the
Pledgee’s counsel in connection with the realization of the security for which
this Agreement provides, including, without limitation, any reasonable costs or
expenses of any proceedings to which this Agreement may give rise.

 

3.     Representations and Warranties.

 

The Pledgor hereby represents and warrants to the Pledgee as follows:

 

(a)       The Pledgor is, and will at all times continue to be, the legal and
beneficial owner of the Pledged Collateral and none of the Pledged Collateral is
subject to any Lien (other than the Liens created by this Agreement).  No
financing statement under the Uniform Commercial Code of any jurisdiction which
names the Pledgor as debtor or covers any of the Pledged Collateral, or any
other notice filed in the public records indicating the existence of a lien
thereon, has been filed and is still effective in any state or other
jurisdiction, other than Uniform Commercial Code financing statements filed in
favor of the Pledgee, and the Pledgor has not signed any such financing
statement or notice or any security agreement authorizing the

 

2

--------------------------------------------------------------------------------


 

filing of any such financing statement or notice, other than Uniform Commercial
Code financing statements filed in favor of the Pledgee.

 

(b)       The Pledgor (i) has the power and authority to pledge the Pledged
Collateral in the manner hereby done or contemplated and (ii) will defend his
title or interest thereto or therein against any and all Liens (other than the
Liens created by this Agreement), however arising, of all persons or entities.

 

(c)       No consent or approval of any Federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority (“Governmental Entity”), securities
exchange or any other person or entity was or is necessary to the validity of
the pledge effected hereby.

 

4.     Covenants.

 

The Pledgor hereby unconditionally covenants and agrees that the Pledgor will
not create, assume, incur or permit or suffer to exist or to be created, assumed
or incurred, any Lien on any of the Pledged Collateral (or any interest therein)
(except for any Lien arising under this Agreement) and will not sell, lease,
assign, transfer or otherwise dispose of all or any portion of the Pledged
Collateral (or any interest therein).

 

In the event Pledgor’s employment with Pledgee terminates prior to the payment
in full of the Note, and such termination causes Pledgor (or Pledgor’s estate,
as the case may be) to incur income tax liability as a result of the amendment
and restatement of this Note, Pledgee agrees to indemnify Pledgor (or Pledgor’s
estate, as the case may be) from and against any such income tax liability net
of any deductions taken by Pledgor for losses or otherwise that are associated
with the Note or the disposition of the Pledged Collateral, by reimbursing
Pledgor (or his estate) for the amount of the net income tax liability so
incurred plus such additional amount necessary to pay the taxes due on the
amount of the tax liability plus such additional amount.  Pledgor shall use all
good faith efforts to minimize such net tax liability and shall provide Pledgee
with information on the tax liability he believes has been incurred and the
amount of offsetting deductions, if any, plus an opportunity to review such
information with Pledgor’s tax advisor, prior to filing any tax return
reflecting such tax liability with the Internal Revenue Service. Further, in the
event Pledgor receives notice from the Internal Revenue Service of a claim that
Pledgor owes additional amounts for which Pledgee is obligated to indemnify
Pledgor hereunder, Pledgor shall authorize Pledgee to contest or defend  any
such claim on Pledgor’s behalf, at Pledgee’s expense, and provided Pledgee will
further indemnify Pledgor for any penalties and/or interest incurred during the
pendency of any such contest or defense.

 

5.     Additional Shares.

 

The Pledgor agrees that, until this Agreement has terminated in accordance with
its terms, any certificates, instruments or other documents evidencing Pledged
Collateral consisting of additional Securities of the Issuer at any time issued
to the Pledgor or otherwise acquired by the Pledgor in the manner described in
clause (b) of Section 1 shall be promptly delivered or otherwise transferred to
the Pledgee, such additional Securities being additional Pledged Collateral and
subject to the lien of, and the terms and conditions of, this Agreement.

 

3

--------------------------------------------------------------------------------


 

6.     Registration in Nominee Name, Denominations.

 

The Pledgee shall have the right (in its sole and absolute discretion) to hold
the Pledged Collateral in its own name as pledgee, the name of its nominee (as
Pledgee or as sub-agent) or the name of the Pledgor, endorsed or assigned in
blank or in favor of the Pledgee.  The Pledgor will promptly give to the Pledgee
copies of any notices or other communications received by him with respect to
Pledged Collateral registered in the name of the Pledgor.  The Pledgee shall at
all times have the right to exchange the certificates representing Pledged
Collateral for certificates of smaller or larger numbers of shares for any
purpose consistent with this Agreement.

 

7.     Voting Rights; Dividends.

 

(a)       So long as no Event of Default (as defined in the Note) shall have
occurred and be continuing, the Pledgor shall be entitled to exercise any and
all voting and consensual rights and powers accruing to an owner of the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
and conditions of this Agreement or any agreement giving rise to or otherwise
relating to any of the Secured Obligations; provided, however, that the Pledgor
shall not exercise, or refrain from exercising, any such right or power if any
such action could have a adverse effect on the value of such Pledged Collateral
in the sole judgment of the Pledgee. The Pledgor shall not be entitled to retain
and use any and all dividends or distributions or other payments paid on the
Pledged Collateral, including any and all stock and/or liquidating dividends,
other distributions in property, return of capital or other cash or non-cash
distributions made on or in respect of Pledged Collateral, whether resulting
from a subdivision, combination or reclassification of outstanding Securities of
the Issuer which are pledged hereunder or received in exchange for Pledged
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets or on the liquidation, whether voluntary
or involuntary, of the Issuer, or otherwise, such property, if it is a cash
dividend or distribution or other cash payment, being a Mandatory Prepayment, or
otherwise being additional Pledged Collateral pledged hereunder, and, if
received by the Pledgor, shall forthwith be delivered to the Pledgee to be held
as Pledged Collateral subject to the terms and conditions of this Agreement and
the Note; provided, however, that the amount of any Distribution excluded,
pursuant to the Note, from a related Mandatory Prepayment (as such terms are
defined in the Note) shall not be so delivered.  The Pledgee agrees to execute
and deliver to the Pledgor, or cause to be executed and delivered to the
Pledgor, as appropriate, at the sole cost and expense of the Pledgor, all such
proxies, powers of attorney, dividend orders and other instruments as the
Pledgor may request for the purpose of enabling the Pledgor to exercise the
voting and/or consensual rights and powers which Pledgor is entitled to exercise
and/or to receive the dividends which Pledgor is authorized to retain.  Without
limiting the generality of the foregoing, the Pledgor hereby grants a proxy
(which shall be a proxy coupled with an interest) to the Pledgee to vote the
Pledged Collateral upon the occurrence and continuation of an Event of Default.

 

(b)       Upon the occurrence and during the continuance of an Event of Default,
all rights of the Pledgor to exercise the voting and/or consensual rights and
powers which Pledgor is entitled to exercise pursuant to Section 7(a) shall
cease, and all such rights thereupon shall become immediately vested in the
Pledgee, which shall have, to the extent permitted by any law, rule, regulation,
ordinance or code of any Governmental Entity (each, a “Law”), the sole and

 

4

--------------------------------------------------------------------------------


 

exclusive right and authority to exercise such voting and/or consensual rights
and powers which the Pledgor shall otherwise be entitled to exercise pursuant to
Section 7(a).  Any and all money and other property paid over to or received by
the Pledgee pursuant to the provisions of this Section 7(b) shall be retained by
the Pledgee as additional collateral hereunder and shall be applied in
accordance with the provisions of Section 9.  If the Pledgor shall receive any
dividends or other property which he is not entitled to receive under this
Section 7, the Pledgor shall hold the same in trust for the Pledgee, without
commingling the same with other funds or property of or held by the Pledgor, and
shall promptly deliver the same to the Pledgee upon receipt by the Pledgor in
the identical form received, together with any necessary endorsements.

 

8.     Remedies upon Event of Default.

 

(a)       In addition to any right or remedy that the Pledgee may have under the
Note, any other loan documents or otherwise under applicable Law, if an Event of
Default shall have occurred and be continuing, the Pledgee may exercise any and
all of the rights and remedies of a secured party under the Uniform Commercial
Code as in effect in any applicable jurisdiction (the “Code”) and may otherwise
sell, assign, transfer, endorse and deliver the whole or, from time to time, any
part of the Pledged Collateral at a public or private sale or on any securities
exchange, for cash, upon credit or for other property, for immediate or future
delivery, and for such price or prices and on such terms as the Pledgee in its
discretion shall deem appropriate.  The Pledgee shall be authorized at any sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons or entities who will represent and agree that they are
purchasing the Pledged Collateral for their own account in compliance with the
Securities Act and upon consummation of any such sale the Pledgee shall have the
right to assign, transfer, endorse and deliver to the purchaser or purchasers
thereof the Pledged Collateral so sold.  Each purchaser at any sale of Pledged
Collateral shall take and hold the property sold absolutely free from any claim
or right on the part of the Pledgor, and the Pledgor hereby waives (to the
fullest extent permitted by applicable Law) all rights of redemption, stay
and/or appraisal which the Pledgor now has or may at any time in the future have
under any applicable Law now existing or hereafter enacted.  The Pledgor agrees
that, to the extent notice of sale shall be required by applicable Law, at least
ten days’ prior written notice to the Pledgor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification, but notice given in any other reasonable
manner or at any other reasonable time shall constitute reasonable
notification.  Such notice, in case of public sale, shall state the time and
place for such sale, and, in the case of sale on a securities exchange, shall
state the exchange on which such sale is to be made and the day on which the
Pledged Collateral, or portion thereof, will first be offered for sale at such
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Pledgee may fix and
shall state in the notice or publication (if any) of such sale.  At any such
sale, the Pledged Collateral, or portion thereof to be sold, may be sold in one
lot as an entirety or in separate parcels, as the Pledgee may determine in its
sole and absolute discretion.  The Pledgee shall not be obligated to make any
sale of the Pledged Collateral if it shall determine not to do so regardless of
the fact that notice of sale of the Pledged Collateral may have been given.  The
Pledgee may, without notice or publication, adjourn any public or private sale
or cause the same to be adjourned from time to time by announcement at the time
and place fixed for sale, and such sale may, without further notice, be made at
the time and place to which the same was so adjourned.  In case the sale of all
or any part of the Pledged Collateral is made on credit or for future delivery,
the

 

5

--------------------------------------------------------------------------------


 

Pledged Collateral so sold may be retained by the Pledgee until the sale price
is paid by the purchaser or purchasers thereof, but the Pledgee shall not incur
any liability to the Pledgor in case any such purchaser or purchasers shall fail
to take up and pay for the Pledged Collateral so sold and, in case of any such
failure, such Pledged Collateral may be sold again upon like notice.  At any
public sale made pursuant to this Agreement, the Pledgee, to the extent
permitted by applicable Law, may bid for or purchase, free from any right of
redemption, stay and/or appraisal on the part of the Pledgor (all said rights
being also hereby waived and released to the extent permitted by applicable
Law), any part of or all the Pledged Collateral offered for sale and may make
payment on account thereof by using any claim then due and payable to the
Pledgee from the Pledgor as a credit against the purchase price, and the Pledgee
may, upon compliance with the terms of sale and to the extent permitted by
applicable Law, hold, retain and dispose of such property without further
accountability to the Pledgor therefor.  For purposes hereof, a written
agreement to purchase all or any part of the Pledged Collateral shall be treated
as a sale thereof; the Pledgee shall be free to carry out such sale pursuant to
such agreement; and the Pledgor shall not be entitled to the return of any
Pledged Collateral subject thereto, notwithstanding the fact that after the
Pledgee shall have entered into such an agreement the Secured Obligations may
have been paid in full as herein provided.  The Pledgor hereby waives any right
to require any marshaling of assets and any similar right.

 

(b)       If an Event of Default shall have occurred and be continuing, in
addition to exercising the power of sale herein conferred upon it, the Pledgee
shall also have the option to proceed by suit or suits at law or in equity to
foreclose this Agreement and sell the Pledged Collateral or any portion thereof
pursuant to judgment or decree of a court or courts having competent
jurisdiction.

 

(c)       The rights and remedies of the Pledgee under this Agreement are
cumulative and not exclusive of any rights or remedies which it would otherwise
have.

 

9.     Application of Proceeds of Sale and Cash.

 

The proceeds of any sale of the whole or any part of the Pledged Collateral,
together with any other moneys held by the Pledgee under the provisions of this
Agreement, shall be applied by the Pledgee in the following order:

 

(a)       First: to the payment of all costs and expenses incurred in connection
with such sale or other realization, including reasonable attorneys’ fees
incurred if the Pledgee endeavored to collect the Secured Obligations by or
through an attorney at law;

 

(b)       Second: to the payment of the interest due upon any of the Secured
Obligations, in any order which the Pledgee may elect;

 

(c)       Third: to the payment of the principal due upon any of the Secured
Obligations in any order which the Pledgee may elect; and

 

(d)       Fourth: the balance (if any) of such proceeds shall be paid to the
Pledgor or to whomsoever may be legally entitled thereto.

 

6

--------------------------------------------------------------------------------


 

10.   Pledgee Appointed Attorney-in-Fact.

 

The Pledgor hereby constitutes and appoints the Pledgee as the attorney-in-fact
of the Pledgor with full power of substitution either in the Pledgee’s name or
in the name of the Pledgor to do any of the following: (a) to perform any
obligation of the Pledgor hereunder in the Pledgor’s name or otherwise; (b) to
ask for, demand, sue for, collect, receive, receipt and give acceptance for any
and all moneys due or to become due under and by virtue of any Pledged
Collateral; (c) to prepare, execute, file, record or deliver notices,
assignments, financing statements, continuation statements, applications for
registration or like papers to perfect, preserve or release the Pledgee’s
security interest in the Pledged Collateral or any of the documents,
instruments, certificates and agreements described herein; (d) to verify facts
concerning the Pledged Collateral in its own name or a fictitious name; (e) to
endorse checks, drafts, orders and other instruments for the payment of money
payable to the Pledgor, representing any interest or dividend or other
distribution payable in respect of the Pledged Collateral or any part thereof or
on account thereof and to give full discharge for the same; (f) to exercise all
rights, powers and remedies which the Pledgor would have, but for this
Agreement, under the Pledged Collateral; and (g) to carry out the provisions of
this Agreement and to take any action and execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes hereof, and
to do all acts and things and execute all documents in the name of the Pledgor
or otherwise, deemed by the Pledgee as necessary, proper and convenient in
connection with the preservation, perfection or enforcement of its rights
hereunder.  Nothing herein contained shall be construed as requiring or
obligating the Pledgee to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice, or to take any action with respect to the Pledged Collateral or
any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken by the Pledgee or omitted to be
taken with respect to the Pledged Collateral or any part thereof shall give rise
to any defense, counterclaim or offset in favor of the Pledgor or to any claim
or action against the Pledgee. The power of attorney granted herein is
irrevocable and coupled with an interest.

 

11.   Further Assurances.

 

The Pledgor shall, at his sole cost and expense, take all action that may be
necessary or desirable in the Pledgee’s sole discretion, so as at all times to
maintain the validity, perfection, enforceability and priority of the Pledgee’s
security interest in the Pledged Collateral, or to enable the Pledgee to
exercise or enforce its rights hereunder, including, without limitation, (a)
delivering to the Pledgee, endorsed or accompanied by such instruments of
assignment as the Pledgee may specify, any and all chattel paper, instruments,
letters of credit and all other advices of guaranty and documents evidencing or
forming a part of the Pledged Collateral and (b) executing and delivering
financing statements, pledges, designations, notices and assignments, in each
case in form and substance satisfactory to the Pledgee, relating to the
creation, validity, perfection, priority or continuation of the security
interest granted hereunder. The Pledgor agrees to take, and authorizes the
Pledgee to take on the Pledgor’s behalf, any or all of the following actions
with respect to any Pledged Collateral as the Pledgee shall deem necessary to
perfect the security interest and pledge created hereby or to enable the Pledgee
to enforce its rights and remedies hereunder: (i) to register in the name of the
Pledgee any Pledged Collateral in certificated or uncertificated form; (ii) to
endorse in the name of the Pledgee any Pledged Collateral issued in certificated
form; and (iii) by book entry or otherwise, identify as belonging to the Pledgee
a quantity of securities that constitutes all or part of the Pledged Collateral

 

7

--------------------------------------------------------------------------------


 

registered in the name of the Pledgee.  Notwithstanding the foregoing the
Pledgor agrees that Pledged Collateral which is not in certificated form or is
otherwise in book-entry form shall be held for the account of the Pledgee.  The
Pledgor hereby authorizes the Pledgee to execute and file in all necessary and
appropriate jurisdictions (as determined by the Pledgee) one or more financing
or continuation statements (or any other document or instrument referred to in
the immediately preceding clause (b)) in the name of the Pledgor and to sign the
Pledgor’s name thereto.  The Pledgor authorizes the Pledgee to file any such
financing statement, document or instrument without the signature of the Pledgor
to the extent permitted by applicable Law.  To the extent permitted by
applicable Law, a carbon, photographic or other reproduction of this Agreement
or any financing statement is sufficient as a financing statement.  Any property
comprising part of the Pledged Collateral required to be delivered to the
Pledgee pursuant to this Pledge Agreement shall be accompanied by proper
instruments of assignment duly executed by the Pledgor and by such other
instruments or documents as the Pledgee may reasonably request.  In the event
any Pledged Collateral in certificated form becomes eligible for book-entry
treatment, the Pledgor will use its best efforts to effectuate such book-entry
treatment with respect to such Pledged Collateral.

 

12.   Securities Laws.

 

In view of the position of the Pledgor in relation to the Pledged Collateral, or
because of other current or future circumstances, a question may arise under the
Securities Act, as now or hereafter in effect, or any similar applicable Law
(whether foreign or domestic) hereafter enacted analogous in purpose or effect
(such Law and any such similar applicable Law as from time to time in effect
being called the “Securities Laws”) with respect to any disposition of the
Pledged Collateral permitted hereunder. The Pledgor understands that compliance
with the Securities Laws might very strictly limit the course of conduct of the
Pledgee if the Pledgee were to attempt to dispose of all or any part of the
Pledged Collateral in accordance with the terms hereof, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could dispose of the same.  Similarly, there may be other legal
restrictions or limitations affecting the Pledgee in any attempt to dispose of
all or part of the Pledged Collateral in accordance with the terms hereof under
applicable “Blue Sky” or other state securities Laws or similar applicable Law
analogous in purpose or effect.  The Pledgor recognizes that in light of the
foregoing restrictions and limitations the Pledgee may, with respect to any sale
of the Pledged Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof.  The
Pledgor acknowledges and agrees that in light of the foregoing restrictions and
limitations, the Pledgee, in its sole and absolute discretion, may, in
accordance with applicable Law, (a) proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Securities Laws and (b) approach
and negotiate with a single potential purchaser to effect such sale.  The
Pledgor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions.  In the event of any such sale, the Pledgee shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral in accordance with the terms hereof at a price that the Pledgee may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid.  The provisions of
this Section 12 will

 

8

--------------------------------------------------------------------------------


 

apply notwithstanding the existence of public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Pledgee sells.

 

13.   Continuing Security Interest.

 

This Agreement shall create a continuing security interest in the Pledged
Collateral and shall remain in full force and effect until it terminates in
accordance with its terms.  The Pledgor and the Pledgee hereby agree that the
security interest created by this Agreement in the Pledged Collateral shall not
terminate and shall continue and remain in full force and effect notwithstanding
the transfer to the Pledgee of a portion of the Pledged Collateral.

 

14.   Security Interest Absolute.

 

All rights of the Pledgee hereunder, the grant of a security interest in the
Pledged Collateral and all obligations of the Pledgor hereunder, shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Note or any other loan document, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
the payment of, or in any other term of, all or any of the Secured Obligations,
or any other amendment or waiver of or any consent to any departure from the
Note, any other loan document, or any other agreement or instrument relating to
any of the foregoing, (c) any exchange, release or nonperfection of any other
collateral, or any release or amendment or waiver of or consent to or departure
from any guaranty, for all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Pledgor in respect of the Secured Obligations or in respect of
this Agreement (other than the indefeasible payment in full of all the Secured
Obligations).

 

15.   No Waiver.

 

Neither the failure on the part of the Pledgee to exercise, nor the delay on its
part in exercising, any right, power or remedy hereunder, nor any course of
dealing between the Pledgee and the Pledgor, shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power, or remedy
hereunder preclude any other or the further exercise thereof or the exercise of
any other right, power or remedy.

 

16.   Notices.

 

All notices, demands or other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given or made when (i) delivered personally to the
recipient, (ii) transmitted by facsimile or electronic mail (with hard copy sent
to the recipient by reputable overnight courier service (charges prepaid) that
same day and, in the latter case, with receipt acknowledged by the recipient by
return electronic mail) if faxed or e-mailed before 5:00 p.m. (New York, New
York time) on a Business Day, and otherwise on the next Business Day, (iii) two
Business Days after being sent to the recipient by reputable overnight courier
service (charges prepaid), or (iv) five Business Days after being sent to the
recipient by registered or certified mail (postage prepaid and return receipt
requested).  Such notices, demands and other communications shall be sent to

 

9

--------------------------------------------------------------------------------


 

the address for such recipient as set forth below (or to such other address or
to the attention of such other person as the recipient party has specified by
like notice):

 

(i)    if to the Issuer or Pledgee, to

 

Opus360 Corporation
39 West 13th Street, 3rd Floor
New York, New York 10011
Attention: General Counsel

Telephone: (212) 884-6492
Facsimile: (212) 884-6220
E-Mail: jmurphy@opus360.com

 

(ii)   if to the Pledgor, to

 

Richard S. Miller
5 Croydon Road
Morristown, New Jersey 07960
Telephone: (973) 267-8448
Facsimile: (973) 267-8397
E-Mail: rmiller@opus360.com

 

with a copy (which shall not constitute notice) to:

 

Walter, Conston, Alexander & Green, P.C.
90 Park Avenue
New York, New York 10016
Attention: Saul Ben-Meyer
Telephone: (212) 210-9545
Facsimile: (212) 210-9444
E-Mail: sben-meyer@wcag.com

 

As used in this Agreement, the term “Business Day” means any day, other than a
Saturday, Sunday or a day on which banking institutions in the State of New York
are authorized or obligated by law or executive order to close.

 

17.   Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

 

10

--------------------------------------------------------------------------------


 

18.   Amendments.

 

No amendment or waiver of any provision of this Agreement nor consent to any
departure by the Pledgor herefrom shall in any event be effective unless the
same shall be in writing and signed by the parties hereto, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

19.   Binding Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the Pledgor
shall not be permitted to assign this Agreement or any interest herein or in the
Pledged Collateral, or any part thereof, or any cash or property held by the
Pledgee as collateral under this Agreement.

 

20.   Termination.

 

Upon payment in full of all of the Secured Obligations, this Agreement shall
terminate.  The release of Pledged Collateral or reassignment of rights to the
Pledgor upon the termination of this Agreement shall be without recourse to or
warranty by the Pledgee and shall be made by the Pledgee at the sole cost and
expense of the Pledgor, except to the extent such costs and expenses are the
result of Pledgee’s bad faith or gross negligence.  Upon the release of Pledged
Collateral or reassignment of rights to the Pledgor, the Pledgee will, at the
sole cost and expense of the Pledgor, except to the extent such costs and
expenses are the result of Pledgee’s bad faith or gross negligence, execute and
deliver to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such release and reassignment and shall deliver to the Pledgor all
Pledged Collateral so released then in its possession and not applied in
satisfaction of the Secured Obligations.

 

21.   Severability.

 

In case any provision of this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

22.   Interpretation; Construction

 

The headings contained in this Agreement and in any table of contents to this
Agreement are for convenience of reference only and shall not govern or affect
in any way the meaning or interpretation of any of the terms or provisions of
this Agreement.  Except when the context requires otherwise, any reference in
this Agreement to any Article, Section or clause shall be to the Articles,
Sections and clauses of this Agreement.  The words “include,” “includes” and
“including” are deemed to be followed by the phrase “without limitation.”  Any
reference to the masculine, feminine or neuter gender shall include such other
genders and any reference to the singular or plural shall include the other, in
each case unless the context otherwise requires. Where specific language is used
to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.  The language used in
this Agreement has been chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

11

--------------------------------------------------------------------------------


 

23.   Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which shall constitute but one agreement.
This Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person.

 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have executed this Pledge
Agreement as of the date first written above.

 

 

PLEDGOR:

 

 

 

 

 

 

Richard S. Miller

 

 

 

 

 

PLEDGEE:

 

 

 

OPUS360 CORPORATION

 

 

 

By:

 

 

 

 

Ari B. Horowitz

 

 

Chairman and Chief Executive Officer

 

12

--------------------------------------------------------------------------------